Citation Nr: 0119118	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  95-37 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to June 
1955.  He died in March 1995.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  In January 1999, the Board 
confirmed the denial of the issue on appeal and the appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a Memorandum Decision issued in July 
2000, the Court vacated and remanded the January 1999 Board 
decision due to inadequate reasons and bases.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran died in March 1995, at age 61, as a 
consequence of pneumonia due to cancer of the lungs.

3.  At the time of death, the veteran was service connected 
for pulmonary tuberculosis, evaluated at 30 percent.

4.  There is no competent medical evidence that a disability 
related to active service caused, hastened, or materially and 
substantially contributed to the veteran's death.


CONCLUSION OF LAW

The veteran's service-connected pulmonary tuberculosis did 
not contribute substantially or materially to his death.  38 
U.S.C.A. § 1310(b) (West 1991); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the lung cancer that caused the 
veteran's death was due to residual scarring from service-
connected pulmonary tuberculosis.  As a preliminary matter, 
the Board notes that, effective November 9, 2000, the 
Veterans Claims Assistance Act of 2000, was signed into law.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000) ("VCAA").  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to her claim.  The Board finds 
that even though this law was enacted during the pendency of 
this appeal, and thus, has not been considered by the RO, 
there is no prejudice to the appellant in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
claimant).  

The Board finds that the appellant was provided adequate 
notice and assistance as to the evidence needed to 
substantiate her claim.  The RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file, and obtained the opinions of two medical 
professionals.  The appellant was offered the opportunity to 
submit additional evidence in support of her claim and to 
testify at a personal hearing.  The appellant was notified by 
letters, rating decision, statement of the case, and 
supplemental statement of the case of the evidence needed to 
support her claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the appellant of the evidence needed to substantiate 
her claim, and the Board will proceed with appellate 
disposition on the merits.

The Board acknowledges that the Court remanded this case due 
to the Board's previous failure to adequately address whether 
the RO had fulfilled its duty to notify the appellant of the 
evidence necessary to substantiate her claim.  Therefore, the 
Board will address the VA's duty to notify in greater detail 
below. 

A claimant of Dependency and Indemnity Compensation benefits 
is entitled to service connection for cause of death if a 
service-connected or compensable disability caused, hastened, 
or substantially and materially contributed to the veteran's 
death.  38 U.S.C.A. § 1310(b) (West 1991).  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312 (2001).  A principal cause of death 
is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  See 38 C.F.R. § 3.312(b) 
(2001).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c) (2001).

In relation to the present appeal, the record shows that the 
veteran developed active pulmonary tuberculosis in January 
1955, and that the RO granted service connection for the 
disability in a July 1955 rating decision.  The veteran was 
hospitalized from October 1956 to November 1957 and, in May 
1957, he underwent a right upper lobectomy and 
extraperiosteal stripping of 2, 3, and 4 ribs.  Postoperative 
x-rays for the next three years revealed no active disease or 
scarring.  The claims file contains no further evidence of 
recurrence or treatment for tuberculosis and, at the time of 
his death, the veteran's pulmonary tuberculosis was rated at 
30 percent.

VA clinical records show that the veteran was diagnosed with 
lung cancer in September 1994 after a biopsy of a mass on the 
left side of the lung was consistent with adenocarcinoma.  It 
was noted that the veteran smoked two packs of cigarettes per 
day for 45 years.  The Certificate of Death identified the 
cause of death in March 1995 as pneumonia due to lung cancer.

In January 1997, a VA physician reviewed the claims file and 
rendered an opinion as to the cause of the veteran's death.  
He remarked that the veteran had a history of pulmonary 
tuberculosis in the 1950's and underwent a right upper 
lobectomy at that time.  Thereafter, the veteran had no 
further active tuberculosis and an x-ray in 1959 was not 
remarkable as to the left upper lobe.  The veteran presented 
in August 1994 with adenocarcinoma of the left upper lobe 
that was already widely metastatic.  A large radio opacity in 
the left upper lobe was the primary lung neoplasm and 
adenocarcinoma by biopsy.  The veteran smoked cigarettes for 
many years and stopped a few months before he was diagnosed 
with cancer.

Based upon the above facts, the doctor opined that the 
veteran's adenocarcinoma was most likely caused by cigarette 
smoking.  The veteran may have had a radiographically occult 
scar in the left lung following the healing of the pulmonary 
tuberculosis; however, there was no evidence that such a scar 
was present.  The doctor stated that, although scar-related 
cancers do occur, cigarette smoking is the most commonly 
known cause of lung cancer and was far more likely to have 
been responsible in this veteran's case.  

In May 1998, a VA Chief, Medical Service, reviewed the claims 
file and rendered an opinion.  He observed that the veteran 
was treated for tuberculosis in service and underwent a right 
upper lobe lobectomy, and later died of adenocarcinoma of the 
lung.  This medical expert accepted the appellant's 
contention that the veteran had been told that cancers of the 
lung often arise in the area of a scar.  However, he noted 
that the bulk of the veteran's scar had been removed due to 
the right side lobectomy.  He stated that there could have 
been some scarring on the left side.  However, even though 
there was an association of cancer in a scar, the association 
of cigarette smoking and the development of lung cancer far 
outweighed any other etiology.  Therefore, he opined that the 
veteran's history of nicotine use supported the finding that 
his lung cancer was related to that cause.

In February 1998, the appellant wrote that the veteran used 
cigarettes, probably since he was a teenager, and that he 
stopped in September 1994.  However, she did not believe that 
his lung cancer was due to cigarettes.

Based upon the above evidence, the Board must find that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The appellant has offered no evidence, 
beyond her own contentions, that the veteran's death was 
related to his service-connected pulmonary tuberculosis.  
However, as a layperson, the appellant cannot establish 
evidence of a medical relationship.  Brewer v. West, 11 Vet. 
App. 228, 234 (1998).  On the contrary, the record includes 
two medical opinions that conclude that the veteran's death 
was due to cigarette smoking.  The Board finds these opinions 
to be well reasoned and based upon the correct facts of 
record.  In particular, the physicians found that no 
pulmonary tuberculosis scar was ever identified, that the 
right lobectomy would have removed most of the scarring, and 
that the veteran's subsequent lung cancer originated in the 
left lung.  Moreover, both physicians recognized that, in 
general, cancer may arise in the area of scars, but that 
cigarette smoking "far outweighed" any other etiology of 
lung cancer and, in this specific case, was "far more 
likely" to have caused the veteran's death.  Accordingly, 
the benefit sought on appeal is denied.

Finally, in its July 2000 Memorandum Decision, the Court 
stated that "(I)f a claimant's application for benefits 
under the laws administered by the Secretary is incomplete, 
the Secretary shall notify the claimant of the evidence 
necessary to complete the application."  38 U.S.C.A. 
§ 5103(a).  This duty to notify arises as to an initial claim 
when "the Secretary was on notice that relevant evidence may 
have existed, or could have been obtained, that, if true, 
would have made the claim plausible and that such evidence 
had not been submitted with the application."  Robinette, 8 
Vet. App. at 80; see also McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  On this record, the Court holds 
that the appellant's statement about what Dr. Brewer had told 
her husband triggered VA's duty to notify her of the need to 
obtain such evidence from Dr. Brewer.  

In relation to the Court's finding, the Board notes that the 
appellant, in her Notice of Disagreement received in June 
1995 and substantive appeal received in September 1995, 
claimed that a doctor at the Lexington VA Medical Center 
stated that the veteran's lung cancer was caused by a 
pulmonary tuberculosis scar.  By letter dated November 1996, 
the RO requested that the appellant provide more information 
concerning the doctor.  In December 1996, the appellant 
identified the doctor as "Dr. Brewer" and stated that he 
gave his opinion in September 1994.  She also identified a 
patient representative whom she claimed gave the same 
opinion.

By letter dated November 1997, the RO informed the appellant 
that she should obtain statements from Dr. Brewer and the 
patient representative to support her claim for service 
connection.  The RO also enclosed release of information 
forms, but stated that it would expedite matters if the 
appellant obtained the statements herself.  That same month, 
the appellant submitted the releases of information; however, 
to this date, she has not submitted the requested statements.  
The RO obtained the VA clinical records for the relevant time 
period but they contain no reference to a Dr. Brewer and no 
opinion as to the etiology of the veteran's lung cancer.  The 
RO continued to inform the appellant of the evidence 
necessary to substantiate her claim by rating decision, 
statement of the case, and supplemental statement of the 
case.

Based upon the aforementioned facts, the Board finds that the 
RO fulfilled its duty to notify the appellant of the evidence 
necessary to substantiate her claim.  The Board observes that 
no Dr. Brewer is currently identified as working at the 
Louisville Medical Center.  Moreover, the RO obtains medical 
records already in existence; it does not direct the creation 
of records by medical professionals on the veteran's behalf.  
The RO correctly informed the appellant that she should 
obtain a statement from Dr. Brewer.  To this date, the 
appellant has failed to do so.  The Board also notes that it 
would be of limited relevance to obtain the opinion of the 
patient representative, as that would merely represent a lay 
opinion.

The appellant has adamantly claimed that the veteran's lung 
cancer was due to a pulmonary tuberculosis scar.  As 
explained above, the appellant was informed on several 
occasions that she needed medical evidence to substantiate 
this contention.  However, during the course of this appeal, 
she failed to obtain any objective evidence in support of her 
contentions.  On the contrary, the RO, in fulfilling its duty 
to assist, sought the opinions of two medical experts.  
Therefore, the Board finds that the RO fulfilled both its 
duty to inform and its duty to assist the appellant with her 
claim.  If the appellant continues to believe that the 
veteran's death was due to a cause other than his use of 
tobacco, she may acquire medical evidence in support of her 
contentions, and reopen her claim at any time.



ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

